Name: Commission Regulation (EC) No 2223/2000 of 6 October 2000 amending Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing year
 Type: Regulation
 Subject Matter: production;  agricultural policy;  agricultural structures and production;  beverages and sugar;  international trade
 Date Published: nan

 Avis juridique important|32000R2223Commission Regulation (EC) No 2223/2000 of 6 October 2000 amending Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing year Official Journal L 253 , 07/10/2000 P. 0015 - 0015Commission Regulation (EC) No 2223/2000of 6 October 2000amending Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2), and in particular Article 32(4) thereof,Whereas:(1) The second subparagraph of Article 32(1) of Regulation (EC) No 2038/1999 allows a sugar-producing undertaking to carry forward to the following marketing year, for treatment as part of that year's production, all or part of its production of A and B sugar which has become C sugar following the application of the reduction mechanism laid down in Article 26(5) of that Regulation.(2) The detailed rules of application laid down in Commission Regulation (EEC) No 65/82(3), as last amended by Regulation (EC) No 260/96(4), govern the carry-forward referred to in the first subparagraph of Article 32(1) of Regulation (EC) No 2038/1999. While the rules cover the conditions applying to the new option of carrying forward C sugar, some clarifications are nonetheless needed to take account of the fact that this carry-forward is not subject to the quantity restriction to in Article 32(4) of Regulation (EC) No 2038/1999. Regulation (EEC) No 65/82 must be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 65/82 is amended as follows:1. The second subparagraph of Article 2(1) is replaced by the following text:"In the case of the carry-forward referred to in the first subparagraph of Article 32(1) of Regulation (EC) No 2038/1999, this decision by the undertaking may apply only up to a maximum quantity not exceeding 20 % of its A quota applicable in the marketing year during which the sugar in question was produced."2. Article 4(1)(b) is replaced by the following text:"(b) the quantity, expressed as white sugar, of B or C sugar to be carried forward, allocated as appropriate between:- the carry-forward under the first subparagraph of Article 32(1) of Regulation (EC) No 2038/1999,- the carry-forward under the second subparagraph of Article 32(1) of Regulation (EC) No 2038/1999."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 9, 14.1.1982, p. 14.(4) OJ L 34, 13.2.1996, p. 16.